         Case 3:16-md-02741-VC Document 4449 Filed 07/03/19 Page 1 of 1


                                         W      E     I     T     Z
                                                      &
                            L     U      X     E      N     B     E       R   G
                             A   P R O F E S S I O N A L   C O R P O R A T I O N

                                             L A W   O F F I C E S   

                                 700 BROADWAY              NEW YORK, NY 10003
                                 TEL. 212-558-5500            FAX 212-344-5461
                                                WWW.WEITZLUX.COM




                                                             July 3, 2019

FILED VIA ECF
Honorable Vince Chhabria
United States District Court, Northern District of California

       In re: Roundup Production Liability Litigation Case No. 3:16-cv-02341-VC
              Pretrial Order No. 154


Dear Judge Chhabria:

        Plaintiffs submit this letter in response to PTO 154 and the Court’s granting permission to
Plaintiffs to file objections to the Proposed Severance Order for Multi-Plaintiff Complaints.

         While Plaintiffs are not filing formal objections to the order, Plaintiffs want the record to
reflect that they contend the current joinder of the claims is proper and that the filing of short
form complaints does not constitute a waiver of their arguments that joinder of the plaintiffs was
proper and/or that the cases should be tried together when remanded.

                                                                Respectfully submitted,




                                                                 Robin L. Greenwald

Cc: Aimee Wagstaff
    Michael Miller




                      200 LAKE DRIVE EAST, SUITE 205  CHERRY HILL, NJ 08002  TEL 856-755-1115
                   1880 CENTURY PARK EAST, SUITE 700  LOS ANGELES, CA 90067  TEL 310-247-0921
